          Case 1:17-cv-10244-DEW Document 73 Filed 10/08/20 Page 1 of 2




 TROY LAW, PLLC
 Attorneys for the Plaintiff
 John Troy (JT 0481)
 41-25 Kissena Blvd., Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------ x
 Jinquan Yin, Letian Zhu, and Baoli Zhang                               Case No: 17-cv-10244
 on behalf of themselves and others similarly situated,
                                              Plaintiff,                PROPOSED JUDGMENT

                                  v.

 518 Pomodoro, Inc.
          d/b/a Pomodoro,
 Pomodoro Italian Express Inc.
          d/b/a Pomodoro,
 Yun Hui Chen
          a/k/a Winnie Chen,
 Tao Chen, and
 Zhen Huang Zheng,
                                Defendants.
 -------------------------------------------------------------x

The Honorable Donald E. Walter, District Judge:

        Whereas pursuant to Rule 68(a) of the Federal Rules of Civil Procedure, Defendants 518
Pomodoro, Inc. d/b/a Pomodoro, Pomodoro Italian Express Inc. d/b/a Pomodoro, Yun Hui Chen
a/k/a Winnie Chen, Tao Chen, and Zhen Huang Zheng, having offered to allow judgment be
taken against them by consent Plaintiffs Jinquan Yin, Letian Zhu, Baoli Zhang, in this action for a
sum of Thirty Thousand Dollars ($30,000.00) including all attorneys’ fees and costs now
accrued; the offer of judgment is made for purposes specified in Rule 68, and is not to be
construed as an admission that the offerors are liable in this action or that consent Plaintiffs
Jinquan Yin, Letian Zhu, Baoli Zhang suffered any damage; Plaintiffs Jinquan Yin, Letian Zhu,
Baoli Zhang, through John Troy, Troy Law PLLC, on having accepted and provided notice that
they have accepted Defendants’ Offer of Judgment, dated September 30, 2020, and the matter
having come before this Court, the Court now render it Order, that the Clerk should enter
judgment dismissing the case in accordance with the acceptance of offer of judgment pursuant to
         Case 1:17-cv-10244-DEW Document 73 Filed 10/08/20 Page 2 of 2




Fed. R. Civ. P. 68 and directing the Clerk to close this case. It is hereby:

       ORDERED, ADJUDGED, AND DECREED, that for the reasons stated in the offer and
acceptance of judgment pursuant to Rule 6, the Clerk shall enter judgment in the amount of
Thirty Thousand Dollars ($30,000), jointly and severally against Defendants 518 Pomodoro,
Inc. d/b/a Pomodoro, Pomodoro Italian Express Inc. d/b/a Pomodoro, Yun Hui Chen a/k/a Winnie
Chen, Tao Chen, and Zhen Huang Zheng, including attorney’s fees and costs now accrued in four
(3) equal installments with the following payment schedule:

       1. First installment to be paid immediately after entry of judgment;

       2. Second Installment to be paid within 30 days after entry of judgment;

       3. Third installment to be paid within 60 days after entry of judgment.

       WHEREAS if any amounts remain unpaid, upon the aforementioned schedule, that post-
judgment interest shall accrue pursuant to 28 U.S.C. 1961; and

       WHEREAS upon the expiration of 90 days following the issuance of judgment, or 90 days
after expiration of the time of appeal and no appeal is then pending, or 90 days following a
default whichever is later, the total amount of judgment shall automatically increase by fifteen
percent, as required by NYLL 198(4).




        October 8, 2020
Dated: _______________                             _______________________________
                                                    DONALD E. WALTER
                                                    UNITED STATES DISTRICT JUDGE
